DETAILED ACTION

Remarks
This Office Action is in response to the application 17/223470 filed on 06 April 2021.
Claims 1-13 have been examined.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.
Claims 1-5 invoke § 112(f) due to the recitation of “means for configuring said medium as an asserted relationship data structure graph” This limitation is interpreted as incorporating the appropriate hardware disclosed in the instant specification for fulfilling the recited function, i.e. a computer system comprising one or more processors executing program instructions stored on a computer-readable storage medium coupled to the processors (see para. 0030 of the published specification).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to independent claims 1 and 11, the claims recite “means for configuring said medium as an asserted relationship data structure graph comprising a plurality of cliques” followed by two limitations that provide certain details of the cliques. Notably, the claims fail to recite any method steps beyond merely configuring said medium as an asserted relationship data structure graph, and the claims fail to apply the asserted relationship data structure graph to achieve any desired outcome or beneficial result. Hence, these claims amount to no more than a particular arrangement of data. A human could mentally “configure” such a data structure in his or her mind, especially with the aid of pencil and paper to draw out and visualize the arrangement of the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (and/or with a pencil and paper) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. The claims only recite additional elements (e.g., memory, computer readable media, processor) that are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that they amount to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(d)(II). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using conventional computer components and functions cannot provide an inventive concept. These claims are not patent eligible.

	As to dependent claims 2-5 and 6-10, these claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the "Mental Processes" groupings of abstract ideas. The claims are drawn to subject matter that covers performance of the claimed limitations in the mind but for the recitation of generic computer components as discussed above. These claims further describe details of the plurality of cliques that make up the asserted relationship data structure graph, but these claims fail to apply the data structure graph to achieve any desired outcome or beneficial result. Hence, these claims are not integrated into a practical application. The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber et al. (U.S. Patent Application Publication No. 20100153862 A1, hereinafter referred to as Schreiber) in view of Alabdulmohsin, Ibrahim Mansour (U.S. Patent Application Publication No. 20190311219 A1, hereinafter referred to as Alabdulmohsin).
As to claim 1, Schreiber teaches a data storage and retrieval system for a non-transitory computer-accessible medium (see Schreiber para. 0118 and Fig. 1: computer server system 115), comprising:
means for configuring said medium as an asserted relationship data structure graph  (see Schreiber para. 0118 and Figs. 1 and 3: graph data structure stored on a computer server system 115) comprising a plurality of objects, each of said objects comprising:
a plurality of touchpoints, each of said plurality of touchpoints belonging to a single relationship (Note: Read in light of the instant specification, the claimed “touchpoint data” is interpreted to be data elements that are related. See para. 0025 of the published specification. see Schreiber Fig. 3: data elements are related in a graph); and
a set of source metadata (see Schreiber para. 0071: each data object has a corresponding object ID (OID) that includes a data source identifier; and see Schreiber para. 0480: the system records metadata about the data source), wherein the source metadata comprises implicit relationship data (see Schreiber Fig. 3: the graph comprises implicit relationships, indicated by the dashed line) from an input record (see Schreiber para. 0120-0121 and Fig. 1: a third party data provider provides a data object; Note: Schreiber’s data object corresponds to the claimed input record).
Schreiber does not appear to explicitly disclose an asserted relationship data structure graph comprising a plurality of cliques.
However, Alabdulmohsin teaches:
an asserted relationship data structure graph comprising a plurality of cliques (see Alabdulmohsin para. 0014-0015, 0030-0031, and Figs. 2a-b: graph comprising cliques/clusters).
Both Schreiber and Alabdulmohsin relate to graph processing (see Schreiber para. 0090, 0118, and Fig. 3, and see Alabdulmohsin para. 0021-0022, 0030-0031, and Figs. 1, 2a-b). Although Schreiber does not appear to explicitly disclose creating cliques within the graph structure, Alabdulmohsin teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schreiber to include the teachings of Alabdulmohsin because it provides highly accurate and reliable graph clustering (see Alabdulmohsin para. 0014-0015), enabling statistical data analysis, pattern recognition, information retrieval, and data compression (see Alabdulmohsin para. 0001).

As to claim 2, Schreiber as modified by Alabdulmohsin teaches wherein each of the plurality of cliques further comprises match data, wherein the match data comprise response (see Schreiber para. 0564: API response) and entity information (see Schreiber para. 0090: entity information) from an application programming interface (API) (see Schreiber para. 0497-0499: application programming interface (API)) in communication with the data storage and retrieval system (see Schreiber para. 0118 and Fig. 1: computer server system 115).

As to claim 3, Schreiber as modified by Alabdulmohsin teaches wherein each of the plurality of cliques further comprises metadata about the input record (see Schreiber para. 0071: each data object has a corresponding object ID (OID) that includes a data source identifier; and see Schreiber para. 0480: the system records metadata about the data source).

As to claim 4, Schreiber as modified by Alabdulmohsin teaches wherein each of the plurality of cliques further comprises an asserted relationship identifier (AR ID) (see Schreiber para. 0039: Association ID (AID)).

As to claim 6, Schreiber teaches a graph data structure implemented in a non-transitory computer-accessible medium (see Schreiber para. 0118 and Figs. 1 and 3: graph data structure stored on a computer server system 115), the data structure comprising a plurality of objects connected by edges (see Schreiber Fig. 3: the graph data structure comprises objects connected by edges), wherein each of the objects comprises:
a plurality of touchpoints, each of said plurality of touchpoints belonging to a single relationship (Note: Read in light of the instant specification, the claimed “touchpoint data” is interpreted to be data elements that are related. See para. 0025 of the published specification. see Schreiber Fig. 3: data elements are related in a graph); and
a set of source metadata (see Schreiber para. 0071: each data object has a corresponding object ID (OID) that includes a data source identifier; and see Schreiber para. 0480: the system records metadata about the data source), wherein the source metadata comprises implicit relationship data (see Schreiber Fig. 3: the graph comprises implicit relationships, indicated by the dashed line) from an input record (see Schreiber para. 0120-0121 and Fig. 1: a third party data provider provides a data object; Note: Schreiber’s data object corresponds to the claimed input record).
Schreiber does not appear to explicitly disclose the data structure comprising a plurality of cliques connected by edges.
However, Alabdulmohsin teaches:
the data structure comprising a plurality of cliques connected by edges (see Alabdulmohsin para. 0014-0015, 0030-0031, and Figs. 2a-b: graph comprising cliques/clusters).
Both Schreiber and Alabdulmohsin relate to graph processing (see Schreiber para. 0090, 0118, and Fig. 3, and see Alabdulmohsin para. 0021-0022, 0030-0031, and Figs. 1, 2a-b). Although Schreiber does not appear to explicitly disclose creating cliques within the graph structure, Alabdulmohsin teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schreiber to include the teachings of Alabdulmohsin because it provides highly accurate and reliable graph clustering (see Alabdulmohsin para. 0014-0015), enabling statistical data analysis, pattern recognition, information retrieval, and data compression (see Alabdulmohsin para. 0001).

As to claim 7, see the rejection of claim 2 above.

As to claim 8, see the rejection of claim 3 above.

As to claim 9, see the rejection of claim 4 above.

As to claim 11, Schreiber teaches a method for utilizing a graph data structure  stored on a computer-accessible medium (see Schreiber para. 0118 and Figs. 1 and 3: graph data structure stored on a computer server system 115), the method comprising the steps of:
a. receiving an input record (see Schreiber para. 0120-0121 and Fig. 1: a third party data provider provides a data object; Note: Schreiber’s data object corresponds to the claimed input record), wherein the input record comprises touchpoint data (Note: Read in light of the instant specification, the claimed “touchpoint data” is interpreted to be data elements that are related. See para. 0025 of the published specification. see Schreiber Fig. 3: data elements are related in a graph) and contextual data (Note: Read in light of the instant specification, the claimed “contextual data” is interpreted to be an indication of a data source. See para. 0026 of the published specification. see Schreiber para. 0071: each data object has a corresponding object ID (OID) that includes a data source identifier; and see Schreiber para. 0480: the system records metadata about the data source);
b. creating a new object within the graph data structure (see Schreiber para. 0121: a new data object is created within Graph 114; and see Schreiber para. 0193: the createObject method is utilized to create a new data object within Graph 114), wherein the object comprises the touchpoint data (see Schreiber Fig. 3: data elements are related in a graph) and maintains the contextual data (see Schreiber para. 0071: each data object has a corresponding object ID (OID) that includes a data source identifier; and see Schreiber para. 0480: the system records metadata about the data source); and
Schreiber does not appear to explicitly disclose creating a new clique within the graph data structure; and c. searching the graph data structure for an existing clique that matches the new clique, and assigning and adding a link to the new clique from the existing clique.
However, Alabdulmohsin teaches:
creating a new clique within the graph data structure  (see Alabdulmohsin para. 0030-0031 and Figs. 2a-b: new clique/cluster 210 is created within the graph); and
c. searching the graph data structure for an existing clique that matches the new clique, and assigning and adding a link to the new clique from the existing clique (see Alabdulmohsin para. 0031 and Figs. 2a-b: after creating the new clique/cluster 210, edges are recomputed).
Both Schreiber and Alabdulmohsin relate to graph processing (see Schreiber para. 0090, 0118, and Fig. 3, and see Alabdulmohsin para. 0021-0022, 0030-0031, and Figs. 1, 2a-b). Although Schreiber does not appear to explicitly disclose creating cliques within the graph structure, Alabdulmohsin teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schreiber to include the teachings of Alabdulmohsin because it provides highly accurate and reliable graph clustering (see Alabdulmohsin para. 0014-0015), enabling statistical data analysis, pattern recognition, information retrieval, and data compression (see Alabdulmohsin para. 0001).

As to claim 12, Schreiber as modified by Alabdulmohsin teaches further comprising the steps of:
a. searching the graph data structure for a clique with a link matching a searched link (see Schreiber para. 0208-0210 and Table 2: querying the graph for an object matching a particular association; Note: Alabdulmohsin provides the teaching of collapsing nodes in the graph into cliques, as set forth above in the rejection of the parent claim);
b. returning from the graph data structure the contextual data from the clique with a link matching the searched link (Note: Read in light of the instant specification, the claimed “contextual data” is interpreted to be an indication of a data source. See para. 0026 of the published specification. see Schreiber para. 0210 and Table 2: in response to the query, a graph object is returned along with its item identifier (IID); and see Schreiber para. 0059: IID is a synonym for OID; and see Schreiber para. 0071: the object ID (OID) includes a data source identifier).

As to claim 13, Schreiber as modified by Alabdulmohsin teaches wherein the link is an identifier for an object in a set of objects, wherein each identifier is uniquely associated with one and only one object in the set of objects (see Schreiber para. 0071: an object ID (OID) provides a unique identifier for objects in the graph).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber and Alabdulmohsin as applied to claims 1 and 6 above, and further in view of Thompson, III et al. (U.S. Patent No. 9,218,427 B1, hereinafter referred to as Thompson).
As to claim 5, Schreiber as modified by Alabdulmohsin does not appear to explicitly disclose implicit relationship data comprises data indicating that data was received from a single input record.
However, Thompson teaches implicit relationship data comprises data indicating that data was received from a single input record (see Thompson col. 14 L35-41: data is stored with a reference to the source data record).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schreiber as modified by Alabdulmohsin to include the teachings of Thompson because it enables users to review/access the original source data as needed (see Thompson col. 16 L1-7).

As to claim 10, see the rejection of claim 5 above.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to representing a graph as a collection of cliques.
a.	Rossi et al.; “SYSTEM AND METHOD FOR COMPRESSING GRAPHS VIA CLIQUES”; U.S. PGPub. No. 20170365071 A1.
Teaches generating a compressed representation of a graph by replacing vertices of the graph with cliques (see para. 0006-0011 and Figs. 1a-b and 3).
b.	McAuley et al.; “UNIFIED GRAPH MATCHING IN EUCLIDEAN SPACES AND APPLICATIONS TO IMAGE COMPARISON AND RETRIEVAL”; U.S. PGPub. No. 20110082670 A1.
Teaches reducing computational complexity of graph processing tasks by representing an original graph as a model graph that represents vertices of the original graph as cliques (see para. 0014-0015 and Fig. 1).
c.	Delling et al.; “CUSTOMIZABLE ROUTE PLANNING”; U.S. PGPub. No. 20130231862 A1.
Teaches replacing each component of a graph with a clique (see abstract, para. 0034).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Umar Mian/Examiner, Art Unit 2163           

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163